           Case 19-01125-abl      Doc 81    Entered 06/21/21 16:45:56         Page 1 of 33



 1   Douglas D. Gerrard, Esq.
     Nevada Bar No. 4613
 2   dgerrard@gerrard-cox.com
     Nathan R. Henderson, Esq.
 3   Nevada Bar No. 13145
     nhenderson@gerrard-cox.com
 4   GERRARD COX LARSEN
     2450 Saint Rose Parkway, Suite 200
 5   Henderson, Nevada 89074
     (702) 796-4000
 6   Attorneys for Creditor,
     WOODS & ERICKSON, LLP
 7
                                 UNITED STATES BANKRUPTCY COURT
 8
                                           DISTRICT OF NEVADA
 9
     In Re:                                                  Case No. BK-S-19-17282-btb
10
     ANDREW B. PLATT and RUTH ANN PLATT                      Adversary Proceeding: 19-01125
11
                                     Debtor(s).              Chapter 7
12
     WOODS & ERICKSON, LLP, a Nevada
13   Limited Liability Partnership, d/b/a WOODS
     ERICKSON & WHITAKER, LLP,
14
                             Plaintiff,
15   vs.
16   ANDREW B. PLATT, an individual,
17                           Defendant.
18
                                             POST-TRIAL BRIEF
19
              COMES NOW Plaintiff WOODS & ERICKSON, LLP d/b/a WOODS ERICKSON &
20
     WHITAKER, LLP in the above-referenced adversary case, by and through its counsel of record, the
21
     law firm of GERRARD COX LARSEN, and hereby submits the following Post-Trial Brief at the
22
     request of the Court.
23
              Plaintiff Woods & Erickson, LLP d/b/a WOODS ERICKSON & WHITAKER, LLP
24
     (“WEW” or the “Firm”) holds claims against the Debtor, Andrew Platt (“Debtor” or “Mr. Platt”),
25
     arising out of the Debtor’s fraudulent conduct, conversion, embezzlement, larceny and willful and
26
     malicious injury inflicted by the Debtor upon the Firm. The Firm objects to the Debtor’s discharge
27
     as it relates to the Firm’s claims, on the basis of 11 U.S.C. § 523(a)(4).
28
                                                         i
         Case 19-01125-abl             Doc 81       Entered 06/21/21 16:45:56               Page 2 of 33



 1                                                                I.

 2                            SUMMARY OF EVIDENCE PRESENTED AT TRIAL

 3                                            THE NATURE OF THE FIRM

 4            1.       The Firm is a Nevada limited liability partnership (“Partnership”) which was

 5   founded by Managing Partners John Erickson (“Mr. Erickson”) and Glen Woods on January 1,

 6   1995 and has been operating as a law firm in Clark County, Nevada since that time. On January 1,

 7   2005, the Firm added Brian Whitaker (“Mr. Whitaker”) as a General Partner. Aaron Maurice was

 8   added as a General Partner on January 1, 2007. See Partnership Agreement at Exhibit “1” in the

 9   Preamble.1

10            2.       Prior to the departure of Mr. Maurice from the Firm, the Partnership was owned by

11   each of the following Managing Partners, in the percentages listed below:

12            Glen Woods                  34.0%
              John Erickson               29.5%
13            Brian Whitaker              19.5%
              Aaron Maurice               17.0%
14
     See Exhibit “1" at § 2.3.
15
              3.       Effective August 12, 2013, the Partnership Agreement was amended to reflect a
16
     change in the ownership interest of the Managing Partners of the Firm as a result of Mr. Erickson
17
     taking a leave of absence to serve a 3-year mission for the Church of Jesus Christ of Latter-Day
18
     Saints and Aaron Maurice departing from the Firm. The amended Partnership Agreement reflected
19
     each of the following Managing Partners, in the percentages listed below:
20
              Glen Woods                  59.0%
21            John Erickson               4.0%
              Brian Whitaker              37.0%
22
     See Exhibit “2". However, Mr. Erickson remained a Managing Partner with the right to participate
23
     in any management decisions during his missionary service. See Exhibit “2” and Testimony of
24
     Mr. Erickson and Mr. Whitaker.
25
26
27
              1
               All references to Exhibits in this Brief will be to the Trial Exhibits admitted into evidence by this Court during
28   the Trial which occurred May 18-21, 24-25. The Trial Exhibits will not be attached hereto as the Court is already in
     possession of them.

                                                                  2
        Case 19-01125-abl        Doc 81      Entered 06/21/21 16:45:56        Page 3 of 33



 1          4.      Mr. Erickson returned home from his 3-year missionary service in July, 2016 and

 2   begin working again at the Firm. See Testimony of Mr. Erickson and Mr. Whitaker.

 3          5.      The Firm is engaged in the general practice of law but focused primarily on all

 4   aspects of business law, estate planning, succession planning, and asset protection planning,

 5   including the formation and maintenance of corporations, limited liability companies, all forms of

 6   partnerships and trusts. See Testimony of Mr. Whitaker, Mr. Erickson and Mr. Platt.

 7          6.      The Partnership Agreement requires that all non-routine decisions for the Firm to be

 8   made by the Managing Partners of the Firm, acting as a body, and does not allow for unilateral

 9   decision making by any one Managing Partner with respect to any non-routine decision affecting

10   the Firm. See Exhibit “1” at §§ 5.3 to 5.5. The Partnership Agreement specifically provides that

11   “each Managing Partner shall have the right to participate in the deliberations of the Managing

12   Partners in respect of Partnership Decisions” and that “[t]he Managing Partners, acting as a body,

13   are empowered and authorized to make all decisions in the management and operation of the

14   Partnership . . . .” See Exhibit “1” at § 5.4.

15          7.      All Managing Partners routinely participated in all Partnership Decisions, which are

16   defined as “those [decisions] that arise in the course of the business of the Partnership, but that do

17   not necessarily arise daily or even weekly, and that require the exercise of discretion and judgment

18   by the management of the Partnership..” The Managing Partners also participated in considering

19   and deciding Extraordinary Decisions, which are defined as “those [decisions] that affect in

20   profound ways the relationship between the Managing Partners and the Partnership.” See Exhibit

21   “1" at §§ 5.2(b) & (c) and the Testimony of Mr. Whitaker and Mr. Erickson.

22          8.      The Partnership Agreement was contained in the corporate book for Woods &

23   Erickson, LLP which was stored with all other corporate books for clients of the Firm, and was

24   accessible for Mr. Platt to review and determine whose consent would be required to approve him

25   diverting revenue and business opportunities to himself. See Testimony of Mr. Whitaker and Mr.

26   Platt. Mr. Platt admitted that he was aware of the existence and location of the Firm’s Partnership

27   Agreement, and that he easily located the Partnership Agreement on the Firm’s computer server

28   when he provided a copy of the same to Kent Woods in April, 2018.        See Testimony of Mr. Platt.


                                                        2
        Case 19-01125-abl       Doc 81     Entered 06/21/21 16:45:56         Page 4 of 33


                  ANDREW PLATT’S EMPLOYMENT AND LIMITED PARTNERSHIP
 1
            9.      In 2007, the Firm hired Mr. Platt as a full-time associate attorney. Mr. Platt worked
 2
     as an associate attorney until January 1, 2016, at which time he became a Limited Partner of the
 3
     Firm. See Testimony of Mr. Whitaker.
 4
            10.     Mr. Platt worked primarily in the areas of corporate formation and planning, tax and
 5
     estate planning. See Testimony of Mr. Platt.
 6
            11.     Mr. Platt testified at trial and in his deposition that he had “extensive knowledge of
 7
     corporate law and the way partnerships are governed.” See Mr. Platt’s April 9, 2019 Deposition
 8
     Transcript at 44:25 - 45:8. Mr. Platt admitted in trial that he was well aware of NRS 87.090(1) &
 9
     (2) which provides:
10
            NRS 87.090 Partner agent of partnership; restrictions on authority.
11
            1. Every partner is an agent of the partnership for the purpose of its business, and the
12          act of every partner, including the execution in the partnership name of any
            instrument, for apparently carrying on in the usual way the business of the
13          partnership of which the partner is a member binds the partnership, unless the
            partner so acting has in fact no authority to act for the partnership in the particular
14          matter, and the person with whom the partner is dealing has knowledge of the fact
            that the partner has no such authority.
15
            2. An act of a partner which is not apparently for the carrying on of the
16          business of the partnership in the usual way does not bind the partnership
            unless authorized by the other partners. (Emphasis added).
17
     See Testimony of Mr. Platt.
18
            12.     Mr. Platt admitted in trial that he was well aware of NRS 87.210(1) which provides:
19
            NRS 87.210 Partner accountable as fiduciary.
20
            1. Every partner must account to the partnership for any benefit and hold as trustee
21          for it any profits derived by the partner without the consent of the other partners
            from any transaction connected with the formation, conduct, or liquidation of the
22          partnership or from any use by the partner of its property.

23          13.     Mr. Platt’s compensation for his work as an associate attorney from 2007 until

24   12/31/2015, and his share of the Firm profits as a Limited Partner at the Firm from 01/01/2016 until

25   12/31/2017, and the percentage increase for each year, is described in Mr. Platt’s W-2 Forms and

26   K-1 Forms, found at Exhibit “8", and summarized as follows:

27          2007 - $34,708.32
            2008 - $85,000.08
28          2009 – $95,449.92 (12.3% increase)
            2010 - $105,535.92 (10.6% increase)

                                                       3
        Case 19-01125-abl        Doc 81    Entered 06/21/21 16:45:56        Page 5 of 33


            2011 - $109,138.72 (3.4% increase)
 1          2012 - $118,399.92 (8.5% increase)
            2013 - $124,324.92 (5% increase)
 2          2014 - $134,458.33 (8.2% increase)
            2015 - $134,900.00 (.3% increase)
 3
            2016 - $209,913.00 (55.6% increase)
 4          2017 - $260,331.00 (24% increase)

 5          Exhibit “8" shows that once Mr. Platt became a Limited Partner of the Firm and began to

 6   participate in Firm profits, his compensation doubled in just two years from his last year as an

 7   associate attorney. Mr. Whitaker and Mr. Erickson both testified that Mr. Platt only received this

 8   profit participation because he became a Limited Partner of the Firm. Mr. Platt cannot both accept

 9   the benefits of becoming a Limited Partner and deny that he was a Limited Partner to avoid the

10   associated fiduciary duties. Although Platt now claims that he was not a limited partner, Platt

11   admitted he has never offered to return the $200,444.00 in Firm Profits he received because he was

12   a Limited Partner, which he would not be entitled to if he was still an employee (associate

13   attorney). See Testimony of Mr. Platt and Mr. Whitaker.

14          14.     In December, 2015, Mr. Platt sent a series of emails to one of the Managing

15   Partners, Glen Woods, captioned “Andrew’s transition to LP” that discussed the terms for Mr.

16   Platt becoming a Limited Partner of the Firm starting January 1, 2016. See Exhibit “4". Attached

17   to these emails is a document drafted by Mr. Platt titled AGREEMENT OF ADMISSION OF

18   LIMITED PARTNER which states, in relevant part, the following terms:

19                   1.     As of, January 1, 2016, Woods & Erickson LLP, a Nevada limited
            liability partnership (the “Firm”) admits Andrew Platt (“Andrew” or “the Limited
20          Partner”) as a limited partner of the Firm.

21                  2.      The Limited Partner receives no percentage interest in the profits,
            losses, or capital of the Firm except for profits corresponding to the profit
22          sharing rights as agreed in Schedule A as the same may be amended by the Firm
            from time to time.
23
                   3.      The Limited Partner shall be treated for tax purposes as a partner or
24          contractor rather than as an employee. Limited Partner is not eligible for 401(k)
            matching by the Firm. .....
25
                    4.     The Limited Partner may withdraw as limited partner and may be
26          expelled from the Firm at any time without cause. Unless otherwise specifically
            agreed in writing, the Limited Partner is not entitled to Profit Share or Equity Share
27          (as both are defined in Schedule A) for amounts received by the firm when such
            Limited Partner shall not be a partner.
28
     See Exhibit “4" at WEW012121. Schedule A to this Agreement of Admission of Limited Partner

                                                       4
        Case 19-01125-abl          Doc 81     Entered 06/21/21 16:45:56         Page 6 of 33



     stated that the term “Profit Share” meant:
 1
 2             1.      The Firm shall pay to Limited Partner fifty percent of amounts received by
               the firm for hours billed to clients by the Limited Partner as such partner’s “Profit
 3             Share.
 4             2.       Profit Share shall also include fifty percent of amounts received by the firm
               for flat fee products and services sold by the Limited Partner adjusted for (a) fee-
 5             splitting agreements with other firms and (b) time billed in delivery of such flat fee
               matters by other partners and employees.
 6
               3.      The Firm shall pay the Profit Share on or as close to the 10th of each months
 7             as the Firm shall determine practical.
 8   See Exhibit “4" at WEW012122. The remainder of Schedule A to the Agreement of Admission of
 9   Limited Partner described how Mr. Platt would receive a draw of $5,833.33 on January 16, 2016,
10   and a draw of $5,500 on February 1, February 16, March 1 and March 16, against which his share
11   of profits would be offset, all of which occurred. See Exhibit “4" at pg 90 and Exhibit “7".
12             15.    Mr. Platt claims that he was not a limited partner of the Firm because a signed copy
13   of this Agreement of Admission of Limited Partner cannot be located. However, Platt admitted at
14   trial that each of the terms of this Agreement of Admission of Limited Partner was followed by
15   both he and by the Firm. See Testimony of Mr. Platt, Mr. Whitaker and Mr. Erickson. The
16   evidence demonstrated unequivocally that each of these terms was satisfied:
17   Term No. 1. Mr. Platt was admitted as a Limited Partner of WEW. See Exhibit “4" (pages
18   89-90).
19             ºMr. Platt testified that he held himself out as a Limited Partner at the Firm and to clients.
20             ºMr. Platt was given additional authority and added as signatory to Firm bank accounts.
               See Exhibit “28" and testimony of Mr. Whitaker, Mr. Erickson and Mr. Platt.
21
               ºMr. Platt received Schedule K-1s reflecting his limited partnership profit share for both
22             2016 and 2017 (See Exhibit “8" at pages 187-190) and filed his tax returns as a limited
               partner (See Exhibit “9").
23
     Term No. 2. Mr. Platt received profit sharing rights equal to 50% of collections. See Exhibit
24
     “4" (pages 89-90).
25
               ºMr. Platt was paid a Profit Share equal to 50% of his collections. (See Exhibits “7" &
26             “8" and Testimony of Mr. Platt, Mr. Whitaker and Mr. Erickson).
27   Term No. 3. Mr. Platt was treated for tax purposes as a limited partner and did not receive
28   401K match. See Exhibit “4" (pages 89-90).


                                                          5
        Case 19-01125-abl         Doc 81     Entered 06/21/21 16:45:56         Page 7 of 33



            ºMr. Platt received a Schedule K-1s as a Limited Partner for 2016, 2017 and 2018
 1          reflecting that he was a limited partner of the Firm. (See Exhibit “8" pages 187 to 190, Box
            G).
 2
            ºMr. Platt filed his federal income tax returns representing himself as a Limited Partner to
 3          the federal government. (See Exhibit “9" pages 199 to 217).
 4   Term No. 4. Mr. Platt could withdraw at any time from the Firm or be expelled from the
 5   Firm, but was not entitled to any Profit Share once he ceased to be a partner. See Exhibit “4"
 6   (pages 89-90).
 7
            ºMr. Platt resigned on April 20, 2018. (See Exhibit “11" at page 12).
 8
            ºMr. Platt was paid his Profit Share (50% of his collections) that were received by the Firm
 9          through April 20, 2018, but nothing more. (See Testimony of Mr. Platt and Mr. Whitaker).
10          16.       No signed copy of the Agreement of Admission of Limited Partner can be located.
11   Mr. Platt testified he never signed it. However, the conduct of a partner can establish that he is a
12   partner. NRS 87.070(4) provides, in relevant part, as follows:
13           NRS 87.070 Rules for determining existence of partnership. In determining
            whether a partnership exists, these rules apply:
14          ...
15          4. The receipt by a person of a share of the profits of a business is prima facie
            evidence that the person is a partner in the business . . . (Emphasis added).
16
            17.       Both Mr. Platt and the Firm acted at all times as if the terms of the Agreement of
17
     Admission of Limited Partner were in place, and Mr. Platt has admitted that he received a portion
18
     of the Firm’s profits (that share being equal to 50% of his collections). Thus, according to the
19
     conduct of Mr. Platt and the Firm, and pursuant to NRS 87.070(4), Mr. Platt was a Limited Partner
20
     of the Firm.
21
            18.       Mr. Whitaker also testified that the terms of Mr. Platt’s limited partnership, were the
22
     same terms that he, (when he was a Limited Partner), and every other Limited Partner that had
23
     worked at the Firm, also agreed to and operated under.
24
            19.       As a Limited Partner of the Firm, Mr. Platt was subject to the following fiduciary
25
     duties and an express trust, established by Nevada statute, over any profit or benefit derived by the
26
     Partner from a partnership opportunity:
27
28


                                                         6
        Case 19-01125-abl        Doc 81    Entered 06/21/21 16:45:56         Page 8 of 33



            NRS 87.4336 Conduct of partner: General standards.
 1
             1. The only fiduciary duties a partner owes to the partnership and the other partners
 2          are the duty of loyalty and the duty of care set forth in subsections 2 and 3.
 3          2. A partner's duty of loyalty to the partnership and the other partners is limited to
            the following:
 4
               (a) To account to the partnership and hold as trustee for it any property,
 5          profit or benefit derived by the partner in the conduct and winding up of the
            partnership business or derived from a use by the partner of partnership
 6          property, including the appropriation of a partnership opportunity;
 7              (b) To refrain from dealing with the partnership in the conduct or winding up of
            the partnership business as or on behalf of a party having an interest adverse to the
 8          partnership; and
 9              (c) To refrain from competing with the partnership in the conduct of the
            partnership business before the dissolution of the partnership.
10
            20.     In 2017, the Nevada Department of Employment, Training and Rehabilitation
11
     (“DETR”) conducted an audit of the unemployment insurance contributions made by the Firm.
12
     DETR’s audit challenged the designations of Mr. Platt and Kent Woods as limited partners (which
13
     means the Firm is not required to pay a contribution for unemployment insurance because they are
14
     not employees). See Exhibits “E-1" and “X”.
15
            21.     The Firm challenged the audit, but rather than go through an administrative hearing
16
     where a hearing officer would make findings of fact and law on these issues, the Firm simply paid
17
     the amount being claimed by DETR because it was such a small amount it did not warrant fighting
18
     over. See Exhibits “E-1" and “X” and Testimony of Mr. Whitaker.
19
            22.     Mr. Platt argues that the DETR audit results constitute a final and appealable
20
     administrative determination, (that he was never a limited partner but only an employee), that
21
     would be subject to issue preclusion and be binding on this Court. However, as shown by the
22
     evidence, there was never any hearing before an administrative hearing officer in order to arrive at
23
     any legal findings that would have any preclusive effect on this Court, and the basis of the audit
24
     was not looking at the factual evidence presented in this case. See Exhibits “E-1" and “X” and
25
     Testimony of Mr. Whitaker.
26
        PLATT ILLEGALLY DIVERTED $31,815.00 OF LEGAL FEES TO HIMSELF FROM
27          RENAISSANCE ACADEMY AND HID HIS ACTIVITY FROM THE FIRM
28          23.     From 2012 to 2015, while still an associate at the Firm, Mr. Platt provided legal


                                                       7
        Case 19-01125-abl       Doc 81     Entered 06/21/21 16:45:56        Page 9 of 33



     services to a charter school known as Renaissance Academy (the “Academy”), on whose board he
 1
     served. See Testimony of Mr. Platt and (Platt’s 04/09/2019 Deposition) at 77:2-8.
 2
            24.     Mr. Platt was appointed as the wind-up trustee after the Academy was closed and
 3
     legally dissolved, giving Platt the ability to write and sign Academy checks. See Testimony of Mr.
 4
     Platt and (Platt’s 04/09/2019 Deposition) at 77:9-78:3; 79:1-14.
 5
            25.     Mr. Platt informed the Managing Partners of the Firm that he was providing legal
 6
     services to the Renaissance Academy on a pro bono basis (not receiving fees but instead providing
 7
     free legal services as a public service). See Testimony of Mr. Whitaker and Mr. Erickson. Mr.
 8
     Platt admitted he never received any authorization from the Firm to bill the Renaissance Academy,
 9
     outside of the Firm, for his legal services and keep the money for himself. See Testimony of Mr.
10
     Platt and (Platt’s 04/09/2019 Deposition) at 81:15-18.
11
            26.     Providing wind-up services to dissolving entities is a legal service the Firm regularly
12
     provided to its clients, and Mr. Platt was aware of this. See Testimony of Mr. Whitaker.
13
            27.     Mr. Platt has argued that acting as the wind-up trustee for the Renaissance Academy
14
     was not providing legal services. However, Mr. Platt himself repeatedly stated the work he
15
     performed for Renaissance Academy was providing “legal services”. See (Platt’s 04/09/2019
16
     Deposition) at 76-77.
17
            28.     Rather than bill his legal work for the Academy through the Firm, Mr. Platt collected
18
     fees for his legal services outside of the Firm by using his position on the Academy’s board and as
19
     wind-up trustee to pay himself legal fees. See Testimony of Mr. Platt and (Platt’s 04/09/2019
20
     Deposition) at 79:1-4; see also Renaissance Academy Checkbook at Exhibit “3”. Mr. Platt then
21
     fraudulently concealed his conversion of Firm property from the Managing Partners. See
22
     Testimony of Mr. Whitaker and Mr. Erickson.
23
            29.     In April of 2018, the Firm learned for the first time, (during a conversation between
24
     Managing Partner Mr. Whitaker and Kent Woods), that Mr. Platt had individually received and kept
25
     legal fees for providing legal services to the Academy. See Testimony of Mr. Whitaker (also found
26
     in Whitaker Deposition at 123:18-124:7). This led to Mr. Whitaker and Mr. Erickson immediately
27
     confronting Mr. Platt about whether he had collected money for legal fees outside the Firm and kept
28
     the money. See Testimony of Mr. Whitaker and Mr. Erickson (also Whitaker Depo at 206:3-14).

                                                       8
       Case 19-01125-abl       Doc 81     Entered 06/21/21 16:45:56        Page 10 of 33



            30.     At that time Mr. Platt told Mr. Erickson and Mr. Whitaker that he had only received
 1
     $2,500.00 in legal fees from the Academy. See Testimony of Mr. Whitaker and Mr. Erickson (also
 2
     Whitaker Deposition at 206:3-14). Mr. Erickson then asked Mr. Platt if he had ever received any
 3
     other money outside of the Firm for legal services, to which Platt responded he had never taken any
 4
     other money outside of the firm other than the $2,500.00 from the Academy. See Testimony of Mr.
 5
     Whitaker and Mr. Erickson (also found in Whitaker Deposition at 207:5-15). This was a lie as Mr.
 6
     Platt had formed a competing law firm and had been diverting clients and fees, totaling more than
 7
     $134,000.00, away from the Firm to himself for nearly a year at the time of this conversation. See
 8
     Exhibits “6" and “25".
 9
            31.     Later, on April 9, 2019, in deposition and under oath, Mr. Platt changed his story by
10
     claiming that the amount he had received from the Academy was no more than $15,000.00. See
11
     (Platt’s 04/09/2019 Deposition) at 78:10-22.
12
            32.     When the checkbook for Renaissance Academy was subsequently located it was
13
     discovered that the actual amount Mr. Platt received from the Academy for legal services was
14
     actually $31,815.00. See Exhibit “3”. Mr. Platt received additional money from the Academy for
15
     expenses, that actually belong to the Firm as well because Mr. Platt was using the Firm’s phones,
16
     postage and internet to act as the wind-up Trustee for the Academy. See Testimony of Mr. Platt
17
     and Exhibit “3”.
18
            33.     Platt not only fraudulently concealed and converted the money received from
19
     Renaissance Academy from the partners of the Firm, but he also fraudulently concealed this money
20
     from the Internal Revenue Service, failing to disclose any income aside from that received as wages
21
     from the Firm in the three years in which he was paid by Renaissance Academy, 2012, 2013 and
22
     2015. See W-2 Forms for Mr. Platt at Exhibit “8”, and Platt’s tax transcripts and returns at
23
     Exhibits “9" and “10”. As a result, Platt fraudulently concealed from the Internal Revenue Service
24
     $31,815.00 in compensation received from Renaissance Academy.
25
              WHILE WORKING AT THE FIRM, PLATT ESTABLISHED A
26   COMPETING LAW FIRM AND DIVERTED CLIENTS AND FEES FROM THE FIRM
27          34.     On September 28, 2017, while working at the Firm as a limited partner, Platt formed
28   L&S Counselors LTD (“L&S”), a full-service law firm. See L&S Formation Filings at Exhibit


                                                      9
       Case 19-01125-abl        Doc 81     Entered 06/21/21 16:45:56         Page 11 of 33



     “6”, Testimony of Mr. Platt and (Platt’s 04/09/2019 Deposition) at 149:6-16.
 1
            35.     Each type of legal services in which L&S engaged from September 28, 2017, until
 2
     April 20, 2018 (the date Platt resigned his position at the Firm), was a type of legal service also
 3
     provided by the Firm. See Testimony of Mr. Platt and (Platt’s 04/09/2019 Deposition) at 64:9-13,
 4
     66:15-20. As a result, L&S was in direct competition with the Firm.
 5
            36.     Most if not all of the initial L&S clients were existing clients of the Firm or referrals
 6
     to the Firm which Platt convinced to move their business to L&S (while Platt was still working at
 7
     the Firm), including Tina Sawatzky “Tina Su” (Exhibits “19" and “20"), Rose Cordova (Exhibit
 8
     “21"), and Farjad Fani aka Matt Johnson (Exhibits “30" and “31"). Before Mr. Platt convinced
 9
     Farjad Fani to move as a client to his competing law firm, the Firm had collected more than
10
     $211,000.00 in legal fees from Mr. Fani. See Exhibit “31”. The remaining clients of L&S, prior to
11
     Platt’s April 20, 2018 resignation from the Firm, were clients that Platt chose to sign up through
12
     L&S rather than through the Firm (most of which were new Farjad Fani owned entities). See
13
     Testimony of Mr. Platt and (Platt’s 04/09/2019 Deposition) at 139:8-25.
14
            37.     No discussion or vote among the Firm’s Managing Partners was ever held regarding
15
     allowing Platt to form and operate a separate law firm directly competing with the Firm to which
16
     Platt could divert legal fees and clients of his choosing. See Testimony of Mr. Whitaker and Mr.
17
     Erickson.
18
            38.     In fact, neither Mr. Erickson nor Mr. Whitaker knew of the existence of L&S until
19
     after Platt’s departure from the firm. See Testimony of Mr. Whitaker and Mr. Erickson.
20
            39.     Furthermore, not a single employee or attorney at the Firm, including all those who
21
     worked closely every day with Platt, had any knowledge that L&S existed and was being used by
22
     Mr. Platt to divert fees and clients to enrich himself at the expense of the Firm, or that Mr. Platt was
23
     operating a separate and competing law firm while working at the Firm. See Testimony of Mr.
24
     Whitaker, Mr. Erickson, Janet Baker, Allison Miller and Kathy Jones.
25
            40.     Mr. Platt has offered completely uncorroborated, self-serving, hearsay testimony that
26
     Glen Woods was allegedly aware of the formation of L&S, and, incredibly, gave Mr. Platt
27
     permission during a telephone conversation in August 2017 to set up L&S and divert fees to Mr.
28
     Platt as compensation for Mr. Platt setting up an automated corporate governance program that

                                                       10
       Case 19-01125-abl        Doc 81     Entered 06/21/21 16:45:56        Page 12 of 33



     would automatically prepare and send the annual corporate formality documents to clients. See
 1
     Testimony of Mr. Platt.
 2
            41.     Mr. Platt has admitted that there is not a single email, memo or anything in writing
 3
     evidencing this incredible and unbelievable “alleged” authorization of Glen Woods. See Testimony
 4
     of Mr. Platt and (Platt’s 04/09/2019 Deposition) at 89:3-21 and 140:7-9. Mr. Platt also admitted
 5
     there is no writing that confirms Glen Woods was even aware of L&S.       See Testimony of Mr. Platt
 6
     and (Platt’s 04/09/2019 Deposition) at 91:24. Conveniently for Mr. Platt, Glen Woods died on
 7
     April 1, 2018 and is not available to challenge Platt’s unbelievable testimony.
 8
            42.     Mr. Platt further testified that he was aware of NRS 87.090(2), which would not
 9
     permit Glen Woods to approve Mr. Platt setting up a competing law firm, without the consent of the
10
     other Managing Partners because permitting a Firm attorney to set up a competing law firm while
11
     continuing to work at the Firm was certainly outside of the ordinary business of the Firm.    See
12
     Testimony of Mr. Platt.
13
            43.     However, Mr. Platt admitted that he never sought or received the approval of the
14
     other Managing Partners, Mr. Erickson or Mr. Whitaker, and this was corroborated by the
15
     testimony of Mr. Erickson and Mr. Whitaker.
16
            44.     In Mr. Platt’s response to the Firm’s Interrogatory No. 4, he stated that the alleged
17
     authorization by Woods was to pay him for the creation of a cost saving database for the Firm
18
     which would automate the creation of legal forms for clients. See Platt’s Responses to Plaintiff’s
19
     First Set of Interrogatories at Exhibit “37”. However, no such database or computerized corporate
20
     governance program exists. See Testimony of Mr. Platt, Mr. Erickson and Mr. Whitaker.
21
            45.     Between September 2017 and April 20, 2018 (the date Mr. Platt resigned from the
22
     Firm), Mr. Platt collected a total of $134,920.00 from clients of L&S for legal services, all of which
23
     revenue was fraudulently converted from the Firm or was derived from Partnership opportunities
24
     converted by Mr. Platt to his personal use and gain See L&S Income Statement at Exhibit “25”
25
     and Response to Interrogatory No. 10 at Exhibit “37".
26
     PLATT USED AND CONVERTED FIRM RESOURCES FOR HIS PERSONAL BENEFIT
27
            46.     Mr. Platt used his computer, internet and phones located at the Firm and provided by
28
     the Firm to conduct the business of his competing firm, L&S. See Testimony of Mr. Platt and

                                                      11
       Case 19-01125-abl        Doc 81     Entered 06/21/21 16:45:56        Page 13 of 33



     (Platt’s 04/09/2019 Deposition) at 155:24-156:8. Mr. Platt also used the printers at the Firm to
 1
     provide services through L&S and used the Firm’s legal forms to provide services through L&S.
 2
     See Testimony of Mr. Platt.
 3
            47.     During the entirety of Mr. Platt’s association with the Firm as an associate and as a
 4
     Limited Partner, the Firm paid his malpractice insurance and Platt never obtained malpractice
 5
     insurance for himself or his competing firm, L&S, while Platt was working at the Firm. See
 6
     Testimony of Mr. Platt and (Platt’s 04/09/2019 Deposition) at 159:7-18.
 7
            48.     Additionally, the Firm paid the health insurance premiums for Platt and his entire
 8
     family. See Testimony of Mr. Platt and (Platt’s 04/09/2019 Deposition) at 159:19-25; 160:1-9.
 9
      THE DISCOVERY OF L&S, MR. PLATT’S DEPARTURE FROM THE FIRM AND HIS
10               EFFORTS TO CONCEAL HIS FRAUDULENT ACTION
11          49.     In March of 2018, one of the Managing Partners, Glen Woods, became very ill and
12   was hospitalized in Phoenix, Arizona. It was discovered that Glen Woods was suffering from
13   leukemia and had only weeks to live. See Testimony of Mr. Whitaker and Mr. Erickson.
14          50.     Glen Woods served as the Trustee on a series of trusts for the Firm’s largest client,
15   the McDonald Family. As the Trustee, Glen had also appointed himself as the Managing Partner
16   on some partnerships owned by the McDonald Trusts, which held many commercial properties
17   worth tens of millions of dollars and which generated significant monthly revenue. Mr. Erickson
18   was the successor trustee on one of the McDonald Trusts. Historically, Firm attorneys had provided
19   trustee services to clients on a regular basis. The fees generated from acting as a trustee for Firm
20   clients was always billed through and collected by the Firm as a Firm business opportunity.     See
21   Testimony of Mr. Whitaker and Mr. Erickson.
22          51.     Glen Woods was placed into a medically induced coma on March 17, 2018 and he
23   died on April 1, 2018, without ever having come out of the coma. Neither Mr. Erickson nor Mr.
24   Whitaker were aware of the seriousness of Glen Woods’ condition until after Glen Woods was
25   placed into a coma.   See Testimony of Mr. Whitaker and Mr. Erickson.
26          52.     Upon learning of Glen Wood’s serious condition and that he was in a coma, the
27   remaining Managing Partners of the Firm (Mr. Whitaker and Mr. Erickson) asked Mr. Platt to
28   provide them with the McDonald Family trust and entity documents which would show who the


                                                       12
       Case 19-01125-abl       Doc 81     Entered 06/21/21 16:45:56       Page 14 of 33



     successors to Glen Woods would be to manage the McDonald Family trusts and assets. Mr. Platt
 1
     initially refused to provide the Managing Partner with this information, and eventually was only
 2
     willing to point the Managing Partners to a large file on the Firm’s computer server containing
 3
     hundreds of documents (requiring them to engage in a time-consuming search to find the requested
 4
     information). See Testimony of Mr. Whitaker, Mr. Erickson and Mr. Platt.
 5
              53.   The Managing Partners learned that Mr. Platt had prepared succession documents to
 6
     be signed by Glen Woods for the McDonald Trusts and related entities to make Kent Woods (Glen
 7
     Wood’s son) the successor to Glen Woods. See Testimony of Mr. Whitaker and Mr. Erickson.
 8
              54.   These succession documents were allegedly signed by Glen Woods the day before
 9
     being placed into a coma, when his capacity was obviously impaired and questionable at best.
10
     Incredibly, at Mr. Platt’s direction these same succession documents were then electronically docu-
11
     signed with Glen Woods’ signature after he was in a coma and were obviously invalid. See
12
     Testimony of Mr. Whitaker, Mr. Erickson and Mr. Platt.
13
              55.   These succession documents were then returned from Phoenix, AZ to Mr. Platt at the
14
     Firm. These are the documents Mr. Platt refused to provide to the Firm’s Managing Partners along
15
     with the actual trust and entity documents which detailed how the succession was to occur.     See
16
     Testimony of Mr. Whitaker and Mr. Erickson. Mr. Platt then provided these suspect succession
17
     documents to third parties including Wells Fargo Bank to be relied upon as if they were valid. See
18
     Testimony of Mr. Platt.
19
              56.   Following Glen Woods’ death on April 1, 2018, and as a result of the Managing
20
     Partners’ investigation into the succession issues related to the McDonald Family trusts and
21
     entities, the Managing Partners discovered that for the three years leading up to Glen Woods’ death,
22
     he had been taking trustee’s fees equal to $25,000.00 per month from the McDonald Family trusts
23
     and entities, and collecting these fees under a separate taxpayer I.D. number in his own name and
24
     keeping the money rather than running it through the Firm (even though he billed these same
25
     amounts on the Firm’s billing program and claimed that the trustee’s fees had been collected by the
26
     Firm).    See Testimony of Mr. Whitaker and Mr. Erickson.
27
              57.   Upon discovering this embezzlement by Glen Woods, the Managing Partners
28
     confronted Kent Woods (an attorney at the Firm who was Glen Woods’ son and the executor of

                                                      13
       Case 19-01125-abl        Doc 81    Entered 06/21/21 16:45:56        Page 15 of 33



     Glen Woods’ estate) about this conversion. In attempting to justify his father’s actions, Kent
 1
     Woods informed the Managing Partners that Mr. Platt had taken money outside the Firm from
 2
     Renaissance Academy and kept it. See Testimony of Mr. Whitaker and Mr. Erickson.
 3
            58.     This led to the Managing Partners confronting Mr. Platt to determine if he had taken
 4
     money outside of the Firm from Renaissance Academy, (described in Paragraphs 29 & 30), where
 5
     Mr. Platt lied and told them he had never received any money outside the Firm except $2,500.00
 6
     from the Academy. This meeting occurred approximately a week to ten days before Mr. Platt
 7
     resigned from the Firm on April 20, 2018.
 8
            59.     If L&S, (Mr. Platt’s competing law firm), had truly been authorized by the Firm,
 9
     there would have been no reason for Mr. Platt to lie to the Managing Partners during this meeting.
10
     Mr. Platt’s actions demonstrate that he was lying to conceal his conversion of Firm clients, revenue
11
     and business opportunities which he knew had never been authorized by the Firm. At this point,
12
     Mr. Platt knew he was at risk of having his conversions, embezzlements and larceny discovered,
13
     and he began plans to exit the Firm and conceal his actions.
14
            60.     Following this meeting, Mr. Whitaker was uncomfortable with what he had learned
15
     about Glen Woods and Mr. Platt, and what the Managing Partners were learning about the
16
     succession activities engaged in by Mr. Platt and Kent Woods related to the McDonald Family
17
     trusts and entities. Mr. Whitaker ordered the Firm’s Information Technology vendor (“IT Vendor”)
18
     to make a backup of the Firm’s computer server and of the desktop computers in the offices of Mr.
19
     Platt, Kent Woods and Glen Woods. See Testimony of Mr. Whitaker.
20
            61.     On April 19, 2018, Mr. Platt stayed late at the Firm when nobody else was around to
21
     observe him. At this time he prepared a resignation letter to leave the Firm and he copied the
22
     Firm’s client lists and forms. See Testimony of Mr. Platt.
23
            62.     Early the next morning, on April 20, 2018, many Firm employees begin to panic
24
     when documents and files they had been working on could not be located or were disappearing
25
     while the work was in progress. See Testimony of Mr. Whitaker, Janet Baker, Kathy Jones and
26
     Allison Miller. Mr. Whitaker contacted the Firm’s IT Vendor who gained remote access to the
27
     Firm’s server and confirmed that files had been and were being deleted from the Firm’s Server. See
28
     Testimony of Mr. Whitaker.

                                                      14
       Case 19-01125-abl        Doc 81     Entered 06/21/21 16:45:56        Page 16 of 33



            63.     Mr. Whitaker confronted Mr. Platt, who admitted that he had deleted files from the
 1
     Firm servers, but claimed they were just “personal” files. See Exhibit “11” at 14-15. Without
 2
     informing Mr. Whitaker, Mr. Platt recorded this conversation. See id. Mr. Platt then gave his letter
 3
     of resignation and was escorted from the building.     See Testimony of Mr. Whitaker and Mr. Platt.
 4
            64.     The Firm then spent $2,093.02 restoring the files and data deleted by Mr. Platt from
 5
     the Firm’s server. See Exhibit “12". As the Firm worked with its IT Vendor to recover files
 6
     deleted by Platt, a process that took many hours over a period of many weeks, the Firm learned
 7
     about Platt’s illicit activities when it recovered deleted documents referencing an entity called
 8
     “L&S Counselors” and showing that Platt had been billing and collecting legal fees outside the
 9
     Firm. Having never heard of L&S, Mr. Whitaker asked around the Firm to see if anyone knew
10
     what L&S was. No employee of the Firm had ever heard of L&S or knew anything about Mr. Platt
11
     doing work on the side for clients. See Testimony of Mr. Whitaker, Kathy Jones, Janet Baker,
12
     Allison Miller and Mr. Erickson.
13
            65.     After pulling records from the Nevada Secretary of State for L&S, the Firm learned
14
     that Mr. Platt had set up a separate competing law firm while working at the Firm.     See Testimony
15
     of Mr. Whitaker.
16
            66.     The Firm also learned that Mr. Platt had deleted all of his April, 2018 time entries
17
     from the Firm’s billing program when he deleted files from the Firm server to cover-up his
18
     fraudulent activities. Mr. Platt then billed these same clients through L&S, using the same time
19
     entries he had deleted from the Firm, but raised the hourly rate by $30.00 per hour.
20
            67.     In addition, the Firm discovered a modification to the retainer agreement posted on
21
     its website, listing L&S as an affiliate of the Firm. See Testimony of Mr. Whitaker. Platt was the
22
     only attorney at the Firm who had the administrative passwords to alter the Firm’s website and
23
     apparently made this change to cover his illicit actions. See Testimony of Mr. Whitaker, Allison
24
     Miller and Mr. Platt.
25
            68.     The Firm also learned that Mr. Platt had changed the Incorporated Terms of
26
     Representation Form to identify L&S as an affiliate of the Firm. The Incorporated Terms of
27
     Representation Form is a five page document which contains the boilerplate terms of every
28
     engagement letter between the Firm and a client. The specific terms of the engagement (including

                                                       15
       Case 19-01125-abl         Doc 81    Entered 06/21/21 16:45:56         Page 17 of 33



     the scope of the engagement and the rates the client will pay) are always set forth in a single-page
 1
     letter signed by the originating partner or attorney. That attorney’s assistant then attaches the
 2
     boilerplate “Incorporated Terms of Representation Form” to the engagement letter and it is sent out
 3
     to the client. See Testimony of Mr. Whitaker, Mr. Erickson, Janet Baker and Kathy Jones, and
 4
     Exhibits “A-1" through “A-5". Mr. Platt added the words “L&S Counselors” to Section 8 of the
 5
     Incorporated Terms of Representation (added two words to a five page, single-spaced document),
 6
     but the testimony of Mr. Whitaker, Mr. Erickson, Janet Baker and Kathy Jones demonstrated that
 7
     nobody at the Firm was aware of this change or had ever heard of L&S.
 8
          RED HERRING ARGUMENTS RELATED TO WEINTRAUB WOODS & PLATT,
 9          GATEHOUSE STRATEGIES, BOSQUE HOLDINGS AND GLEN WOODS’
                                 CONVERSION
10
            69.     Mr. Platt has argued that it was common practice for the Firm to permit attorneys to
11
     take money outside of the Firm through other ventures and has argued that Weintraub Woods &
12
     Platt, Gatehouse Strategies and Bosque Holdings prove his argument. However, these factual
13
     arguments are a red herring and they do not prove Platt’s argument or justify his theft and
14
     conversion from the Firm.
15
     Weintraub Woods & Platt
16
            70.     In early 2013, Glen Woods had a discussion with the other Managing Partners about
17
     a potential referral source, an attorney from California named Daniel Weintraub, that wanted to
18
     refer work to the Firm but wanted to receive a referral fee based upon a percentage of the money
19
     collected in fees by the Firm on each of Weintraub’s referrals. The Managing Partners agreed that
20
     some arrangement would be needed to pay the referral fees without being in violation of the Rules
21
     of Professional Conduct (that requires the referral fee be paid for actual work). Mr. Erickson and
22
     Mr. Whitaker agreed to the proposed arrangement as long as the money all ran through the Firm.
23
     See Testimony of Mr. Whitaker and Mr. Erickson.
24
            71.     Glen Woods set up an entity known as Weintraub Woods & Platt, LLP (“WWP”) to
25
     be used to funnel the referral fees to Weintraub. The WWP entity showed the partners as
26
     Weintraub, Glen Woods and Mr. Platt. See Exhibit “G-2". Neither Mr. Erickson nor Mr.
27
     Whitaker was aware of the WWP form used by Glen Woods to funnel referral fees to Mr.
28
     Weintraub. See Testimony of Mr. Erickson and Mr. Whitaker. However, consistent with what had

                                                       16
       Case 19-01125-abl        Doc 81     Entered 06/21/21 16:45:56         Page 18 of 33



 1   been agreed to by the Managing Partners, all work done for Weintraub’s referrals was

 2   performed by the Firm, and all money billed to the clients referred by Weintraub were billed

 3   through and collected by the Firm. There was never any work performed or money collected

 4   outside the Firm related to WWP. See Testimony of Mr. Erickson, Mr. Whitaker, Allison Miller

 5   and Mr. Platt. Most importantly, the WWP concept for paying referral fees to Weintraub was

 6   discussed and approved by the Managing Partners.

 7   Gatehouse Strategies

 8          72.     Mr. Whitaker attended a CLE course in which he learned that it was not a good idea

 9   to have the Firm, or its attorneys, act as the resident agent for Firm clients. The better practice was

10   to set up a separate entity to act as the resident agent for Firm clients. The Firm could continue to

11   bill its clients for preparing all documents necessary to comply with the annual corporate

12   formalities, but would not have a conflict of interest by acting directly as the resident agent. Mr.

13   Whitaker discussed this concept with the other Managing Partners and it was agreed that the Firm

14   would cause a separate entity to be formed to act as the resident agent for firm clients. See

15   Testimony of Mr. Whitaker and Mr. Platt.

16          73.     The other Managing Partners did not care what type of entity was formed to act as

17   the resident agent or how that entity would be owned, because all of the fees paid by Firm clients to

18   use that resident agent and to have the annual work done to comply with the corporate formalities,

19   was to always run through the Firm. See Testimony of Mr. Erickson and Mr. Whitaker.

20          74.     Glen Woods and Mr. Platt set up Gatehouse Strategies, Ltd. (“Gatehouse”) to act as

21   the resident agent for Firm clients. Gatehouse was owned by Glen Woods, Mr. Platt and the Firm;

22   however, no money was ever run through Gatehouse. All money billed and collected for acting as

23   resident agent and for preparing annual corporate governance documents, was run through the Firm.

24   See Testimony of Mr. Erickson, Mr. Whitaker, Allison Miller and Mr. Platt.

25   Bosque Holdings, LLC

26          75.     Bosque Holdings, LLC is a series limited liability company established by the

27   Firm’s partners to provide a service to any clients that wished to have a limited liability company

28   without disclosing their own names as the manager of the Company. There has never been any


                                                       17
          Case 19-01125-abl     Doc 81     Entered 06/21/21 16:45:56         Page 19 of 33



 1   money generated by Bosque Holdings, LLC that did not run through the Firm and it was clearly

 2   approved by the Managing Partners. See Testimony of Mr. Erickson and Mr. Whitaker.

 3   Conversion By Glen Woods

 4           76.    On May 25, 2018, the Firm filed a Complaint against the Estate of Glen Woods and

 5   his family limited partnership to recover approximately $1,000,000.00 in trustee’s fees paid to Glen

 6   Woods from the McDonald Family trusts, which Glen Woods had converted from the Firm. This

 7   Complaint had nothing to do with money and business opportunities converted by Mr. Platt. See

 8   Exhibit “I”. This lawsuit was resolved with a settlement between the Firm and the Glen Woods

 9   Estate, through which the Firm recovered the money converted by Glen Woods, and none of the

10   damages the Firm incurred as a result of Mr. Platt’s actions were satisfied in any manner through

11   this Settlement. See Testimony of Mr. Erickson and Mr. Whitaker.

12           77.    Contrary to Mr. Platt’s argument, Mr. Woods theft from the Firm does not justify

13   Mr. Platt’s illicit actions and his conversion of Firm money, property and business opportunities.

14                                                     II.

15                 STATEMENT OF THE LAW AS APPLIED TO THE EVIDENCE

16   A.      MR. PLATT OWED A FIDUCIARY DUTY TO THE FIRM

17           1.     Platt Owed The Firm A Fiduciary Duty As An Employee

18                  “The elements of common-law agency are present in the relationships between

19   employer and employee, corporation and officer, client and lawyer, and partnership and general

20   partner.” See Restatement 3d of Agency, § 1.01 (emphasis added). As the Supreme Court of Utah

21   explained, “[b]ecause of the privilege granted to engage in the practice of law, we impose upon

22   members of our bar a fiduciary duty that encompasses the obligation to not compete with their

23   employer, which we define as any law firm or legal services provider who may employ them in a

24   legal capacity, without the employer’s prior knowledge and agreement.” Prince, Yeates &

25   Geldzahler v. Young, 94 P.3d 179, 185 (Utah 2004).

26           2.     Mr. Platt Owed The Firm A Fiduciary Duty As A Partner

27                  A partner “is liable to his partners for any breach of fiduciary obligation.”

28   Restatement 2d of Agency, § 14A. Partners in a law firm owe fiduciary duties to one another. This


                                                       18
          Case 19-01125-abl      Doc 81      Entered 06/21/21 16:45:56          Page 20 of 33



 1   common law duty is codified in the Nevada Uniform Partnership Act at NRS 87.4336, which states:

 2           NRS 87.4336 Conduct of partner: General standards.

 3           1. The only fiduciary duties a partner owes to the partnership and the other partners
             are the duty of loyalty and the duty of care set forth in subsections 2 and 3.
 4
             2. A partner’s duty of loyalty to the partnership and the other partners is limited to the
 5           following:

 6                   (a) To account to the partnership and hold as trustee for it any property,
             profit or benefit derived by the partner in the conduct and winding up of the
 7           partnership business or derived from a use by the partner of partnership property,
             including the appropriation of a partnership opportunity;
 8
                     (b) To refrain from dealing with the partnership in the conduct or winding up
 9           of the partnership business as or on behalf of a party having an interest adverse to
             the partnership; and
10
                    (c) To refrain from competing with the partnership in the conduct of the
11           partnership business before the dissolution of the partnership.

12           Mr. Platt testified that he was aware of NRS 87.4336 and that he had extensive knowledge

13   of partnership laws. Mr. Platt is also deemed to have knowledge of this and all other laws which

14   governed his conduct. See Smith v. State, 38 Nev. 477, 481, 151 P. 512, 513 (1915) (reaffirmed in

15   Sengel v. IGT, 116 Nev. 565, 573, 2 P.3d 258, 262 (2000)) (“Every one is presumed to know the

16   law, and this presumption is not even rebuttable.”).

17           As set forth above, Mr. Platt was required to “account to the partnership and hold as trustee

18   for it any property, profit or benefit derived by” him from the Firm’s business “including the

19   appropriation of a partnership opportunity.” NRS 87.4336(2)(a). This statute imposed an actual,

20   express trust upon Mr. Platt for all money and business opportunities he converted from the Firm.

21   This is not a constructive trust or a resulting trust arising as a result of fraud, but an express trust.

22           This statute also expressly forbids Mr. Platt from “competing with the partnership in the

23   conduct of the partnership’s business”. NRS 87.4336(2)(c). Yet, this is precisely what Mr. Platt

24   did, he directly competed against the Firm and diverted the Firm’s clients to himself. This is an

25   absolute breach of Platt’s fiduciary duties owed to the Firm.

26   B.      AUTHORIZATION OF MR. PLATT’S COMPETING LAW FIRM WOULD HAVE
             REQUIRED THE CONSENT OF ALL MANAGING PARTNERS - WHICH NEVER
27           HAPPENED

28           Mr. Platt’s sole defense for his fraudulent actions is his uncorroborated and unbelievable


                                                         19
        Case 19-01125-abl       Doc 81     Entered 06/21/21 16:45:56         Page 21 of 33



 1   testimony that Glen Woods approved his setting up a competing law firm and diverting Firm

 2   clients, revenue and business opportunities to the competing firm. As, set forth in the summary of

 3   evidence above, Mr. Platt has admitted that there is nothing in writing demonstrating that Glen

 4   Woods ever authorized or even knew about his illicit actions. This Court should make a finding of

 5   fact that no such authorization ever occurred.

 6           However, even if evidence existed to support this wild assertion, Glen Woods had no ability

 7   to approve Mr. Platt setting up a competing law firm as a matter of Nevada law.

 8           1.      Under the Terms of the Firm's Partnership Agreement, Woods Had No
                     Authority to Grant Permission to Platt to Compete With the Firm
 9
                     According to the Partnership Agreement, decisions within the firm were divided into
10
     three (3) categories: "Routine Decisions," "Partnership Decisions," and "Extraordinary Decisions."
11
     "Routine Decisions" are defined as "those that arise as a matter of course in the conduct of the
12
     ordinary, day-to-day business of the Partnership." See Exhibit “1" at § 5.3.
13
             "Partnership Decisions" are defined as "those that arise in the course of the business of the
14
     Partnership, but that do not necessarily arise daily or even weekly, and that require the exercise of
15
     discretion or judgment by the management of the Partnership . . .." Id. at § 5.2(b). "Extraordinary
16
     Decisions" are defined as "those that affect in profound ways the relationship between the
17
     Managing Partners and the Partnership." Id. at § 5.2(c).
18
             The Managing Partners, acting as a body, were to make all decisions in the management and
19
     operation of the Partnership that were Partnership or Extraordinary Decisions and all partners had
20
     “the right to participate in the deliberations of the Managing Partners” in making these decisions.
21
     Id. at § 5.4.
22
             Any decision to authorize Mr. Platt’s violation of his duty of loyalty to the Firm, permitting
23
     him to directly compete with the Firm while still working at the Firm, and permitting him to divert
24
     and convert revenue, business opportunities and clients away from the Firm, is certainly not a
25
     "Routine Decision" as defined by the Partnership Agreement. Such a decision would certainly fall
26
     under the definition of either a "Partnership Decision" or an "Extraordinary Decision", requiring a
27
     decision deliberated upon by all Managing Partners. However, not only were Mr. Platt's actions
28
     never disclosed to all of the Managing Partners, but there was never any vote by the Managing

                                                       20
          Case 19-01125-abl      Doc 81     Entered 06/21/21 16:45:56         Page 22 of 33



 1   Partners to allow Mr. Platt to compete with the Firm and divert revenue and clients of his choosing

 2   into his own pocket. The testimony of Mr. Whitaker and Mr. Erickson make it clear that this

 3   decision was never considered or voted upon by the Firm’s Managing Partners and is thus invalid.

 4           2.     Nevada Law Requires The Consent Of All Firm Partners To Authorize Mr.
                    Platt Competing Against The Firm
 5
             Mr. Platt admitted in trial that he was well aware of the requirements of NRS 87.090(1) &
 6
     (2) which provides:
 7
             NRS 87.090 Partner agent of partnership; restrictions on authority.
 8
             1. Every partner is an agent of the partnership for the purpose of its business, and the
 9           act of every partner, including the execution in the partnership name of any
             instrument, for apparently carrying on in the usual way the business of the
10           partnership of which the partner is a member binds the partnership, unless the
             partner so acting has in fact no authority to act for the partnership in the particular
11           matter, and the person with whom the partner is dealing has knowledge of the fact
             that the partner has no such authority.
12
             2. An act of a partner which is not apparently for the carrying on of the
13           business of the partnership in the usual way does not bind the partnership
             unless authorized by the other partners. (Emphasis added).
14
             Authorizing a Firm attorney to directly compete against the Firm, while continuing to work
15
     at the Firm, is certainly not “carrying on of the business of the partnership in the usual way”, and
16
     thus Glen Woods had no ability to approve Mr. Platt’s illicit actions “unless authorized by the other
17
     partners”, Mr. Whitaker and Mr. Erickson. See NRS 87.090(2). No such authorization was ever
18
     provided by Mr. Whitaker or Mr. Erickson, and thus, as a matter of law, the Firm never authorized
19
     Mr. Platt’s conversion of funds, clients and business opportunities. Mr. Platt admitted he never
20
     asked either Mr. Erickson or Mr. Whitaker for authorization of his actions and never disclosed to
21
     them what he was doing (in fact the evidence demonstrates he did just the opposite in fraudulently
22
     concealing his actions from the Managing Partners).
23
     C.      ANDREW PLATT’S ACTIONS CONSTITUTE A CONVERSION UNDER NEVADA
24           LAW

25   The elements for a claim of conversion under Nevada law are the following:

26           Defendant committed a distinct act of dominion wrongfully exerted over Plaintiff’s
             personal property; and the act was in denial of, or inconsistent with, Plaintiff’s title
27           or rights therein, or the act was in derogation, exclusion, or defiance of Plaintiff’s
             title or rights in the personal property.
28
     See Evans v. Dean Witter Reynolds, Inc., 116 Nev. 598, 5 P.3d 1043 (2000). “An act constituting

                                                        21
          Case 19-01125-abl      Doc 81     Entered 06/21/21 16:45:56          Page 23 of 33



 1   conversion must be an intentional act, but it does not require wrongful intent and is not excused by

 2   care, good faith, or lack of knowledge.” Bader v. Cerri, 96 Nev. 352, 357 n.1, 609 P.2d 314, 317

 3   (1980); see also Winchell v. Schiff, 193 P.3d 946 (Nev. 2008). The Ninth Circuit Court of Appeals

 4   has stated that under Nevada law:

 5           Conversion is defined as "a distinct act of dominion wrongfully exerted over
             another's personal property in denial of, or inconsistent with his title or rights therein
 6           or in derogation, exclusion, or defiance of such title or rights. Additionally,
             conversion is an act of general intent, which does not require wrongful intent and is
 7           not excused by care, good faith, or lack of knowledge." M.C. Multi-Family
             Development, L.L.C. v. Crestdale Assocs., Ltd., 193 P.3d 536, 542-43 (Nev. 2008).
 8
     See Ormsby v. First American Title Co., 591 F.3d 1199, 1205-1206 (9th Cir. 2009). Quite clearly,
 9
     when Mr. Platt took $31,815.00 in fees from Renaissance Academy (Exhibit “3") and took
10
     $134,920.00 in fees through L&S (Exhibits “25" and “37"), he converted to his own benefit fees,
11
     clients and business opportunities belonging to the Firm. Mr. Platt’s actions constitute a conversion
12
     under Nevada law resulting in actual damages to the Firm of $166,735.00.
13
     D.      MR. PLATT’S CONVERSION UNDER NEVADA LAW EQUALS LARCENY
14           UNDER FEDERAL LAW, WHICH IS EXCEPTED FROM DISCHARGE BY 11
             U.S.C. § 523(a)(4)
15
             11 U.S.C. § 523(a)(4) excepts from discharge debts “for fraud or defalcation while acting in
16
     a fiduciary capacity, embezzlement, or larceny.” The Ninth Circuit has explained that “[c]learly, a
17
     debt can be nondischargeable for embezzlement under 523(a)(4) without the existence of a
18
     fiduciary relationship.” In re Littleton, 942 F.2d 551, 555 (9th Cir. 1991). Similarly, larceny can
19
     be committed without the existence of a fiduciary relationship, as Collier on Bankruptcy explains:
20
             In section 523(a)(4), the term “while acting in a fiduciary capacity” does not qualify
21           the words “embezzlement” or “larceny.” Therefore, any debt resulting from
             embezzlement or larceny falls within the exception of clause (4).
22
     4 Collier on Bankruptcy P 523.10 (16th ed.2020).
23
             In Ormsby v. First American Title Co., 591 F.3d 1199, 1205-1206 (9th Cir. 2009), the Ninth
24
     Circuit made it clear that a state law conversion claim (under Nevada law) constituted larceny
25
     under federal law for purposes of 11 U.S.C. § 523(a)(4). In the Ormsby case, Mr. Ormsby had been
26
     employed by First American Title Company and had access to their title plant records used to
27
     search titles. While working at First American Title, Ormsby copied the title plant records and then
28
     went to work for a competing title company where he used the title plant records he had stolen from

                                                        22
       Case 19-01125-abl        Doc 81    Entered 06/21/21 16:45:56         Page 24 of 33



 1   First American to generate fees for the competing business. The Nevada state court had made

 2   findings that Ormsby’s actions constituted conversion of First American’s property and business

 3   opportunities. First American then sought to make Ormsby’s state law conversion non-

 4   dischargeable under 11 U.S.C. § 523(a)(4) as a larceny.

 5          Ormsby argued that state law conversion did not constitute larceny under the federal

 6   definition and thus his conversion was dischargeable. 591 F.3d at 1205. The Ninth Circuit held:

 7          For purposes of section 523(a)(4), a bankruptcy court is not bound by the state law
            definition of larceny but, rather, may follow federal common law, which defines
 8          larceny as a ‘felonious taking of another’s personal property with intent to convert it
            or deprive the owner of the same.’ 4 Collier on Bankruptcy P 523.10[2].”
 9
     591 F.3d at 1205. The Ninth Circuit then went on to explain that the conversion found under
10
     Nevada law constituted larceny under the federal standard.
11
            Based on these facts found by the state court [conversion], Ormsby’s conduct
12          constituted larceny within the federal meaning of the terms; accordingly under
            section 523(a)(4), this debt cannot be discharged.
13
     591 F.3d at 1206. Under the controlling Ormsby standard, Mr. Platt’s conversion of the Firm’s
14
     revenue, clients and business opportunities, constitutes a larceny that is non-dischargeable under 11
15
     U.S.C. § 523(a)(4).
16
            This Court is not the first to encounter the case of an employee forming a side business to
17
     redirect income away from his employer and towards himself. In the case of All In One Trading,
18
     Inc. v. Chaparala (In re Chaparala), Nos. 2:16-bk-15692-RK, 2:16-ap-01332-RK, 2020 Bankr.
19
     LEXIS 2068 (Bankr. C.D. Cal. Aug. 3, 2020), a bankruptcy court was confronted with a case where
20
     a perfume salesman formed a plan similar to that devised and executed by Mr. Platt. Like Mr. Platt,
21
     the debtor, Chaparala, was employed by his company to provide the exact same services to
22
     company customers that his side operation provided to potential customers of the company. Id. at
23
     *40-*41. Like Mr. Platt, Chaparala used firm resources to generate revenue for his side operation.
24
     Id. Like Mr. Platt Chaparala retained all proceeds from his side business while at the same time
25
     taking and accepting his normal salary and hiding his operations from his employer. Id.
26
            The Chaparala Court found that “during term of employment, an employer is entitled to its
27
     employees’ ‘undivided loyalty’” (Id. at *37) and then went on to hold:.
28


                                                      23
       Case 19-01125-abl          Doc 81    Entered 06/21/21 16:45:56       Page 25 of 33



 1           The court in Sequoia Vacuum Systems further stated that “[e]very agent owes his
             principal the duty of undivided loyalty [and] [d]uring the course of his agency, he
 2           may not undertake or participate in activities adverse to the interests of his
             principal.” Sequoia Vacuum Systems, 229 Cal. App. 2d at 287.”
 3
     Id. at *37-*38.
 4
             Section 523(a)(4) of the Bankruptcy Code, 11 U.S.C., excepts from discharge any
 5           debt "for fraud or defalcation while acting in a fiduciary capacity, embezzlement, or
             larceny." 11 U.S.C. § 523(a)(4). The term "while acting in a fiduciary capacity" does
 6           not qualify the words "embezzlement" or "larceny." 11 U.S.C. § 523(a)(4).
             Therefore, any debt resulting from embezzlement or larceny falls within the
 7           exception of subparagraph (a)(4).

 8   Id. at *40.

 9           The Ninth Circuit has held that "[f]or purposes of section 523(a)(4), a bankruptcy
             court is not bound by the state law definition of larceny but, rather, may follow
10           federal common law, which defines larceny as a 'felonious taking of another's
             personal property with intent to convert it or deprive the owner of the same.’”
11           Ormsby v. First American Title Co of Nevada. (In re Ormsby), 591 F.3d 1199, 1205
             (9th Cir. 2010).
12
     Id. at *40.
13
             Chaparala during his employment with All In One formed a competing company in
14           the same line of business as All In One for the purpose of conducting business with
             All in One's customers and suppliers, which he concealed from All in One.”
15
             “This scheme was to divert business opportunities from All In One.”
16
     Id. at *40.
17
                       “Chaparala and Kim diverted sales from All In One…” . . . “[The]
18                     State Court … made a number of findings when it held Chaparala
                       converted All In One’s [property].”
19
     Id. at *41-*42.
20
             The court determines that these issues are relevant to and encompassed within those
21           that a bankruptcy court would consider in determining if Chaparala's actions
             constituted larceny under 11 U.S.C. § 523(a)(4) as the jury's findings of intentional
22           tortious misconduct establish felonious taking of another's personal property with
             intent to convert it or deprive the owner of the same.”
23
     Id. at *43.
24
             Thus, after reviewing a state court judgment finding a conversion under California law (Id.
25
     at *31) , the Chaparala Court, citing Ormsby, determined that this state law conversion constituted
26
     a larceny under federal law and that the debt was accordingly nondischargeable under 11 U.S.C. §
27
     523(a)(4).
28


                                                       24
       Case 19-01125-abl        Doc 81     Entered 06/21/21 16:45:56        Page 26 of 33



 1          Because Platt was at all relevant times either an employee or limited-partner of the Firm and

 2   was compensated for devoting all of his professional time to the Firm, the Firm had a right to all

 3   revenue generated through Platt providing legal services. Platt has admitted that he was

 4   compensated by the Academy for legal services which he never remitted to the Firm. Likewise, the

 5   Firm had the exclusive right to the business opportunities and the compensation derived from such

 6   business opportunities and all legal services which Platt performed through L&S to prospective

 7   clients of the Firm. Platt's retention and diversion of these business opportunities and funds

 8   constituted a “felonious taking of [the Firm]'s personal property with intent to convert it.” Ormsby,

 9   591 F.3d at 1205. It is undisputed that Platt took these actions willfully and knowingly. Under the

10   controlling Ninth Circuit law in Ormsby, Mr. Platt’s state law conversion of these funds and

11   business opportunities constitutes a larceny under federal law which is nondischargeable

12   under 11 U.S.C. § 523(a)(4).

13          In the alternative, Mr. Platt’s debts are nondischargeable under 11 U.S.C. § 523(a)(4) as acts

14   of embezzlement. Colliers on Bankruptcy explains that:

15          Embezzlement is the fraudulent appropriation of property by a person to whom such
            property has been entrusted, or into whose hands it has lawfully come. It differs
16          from larceny in the fact that the original taking of the property was lawful, or with
            the consent of the owner, while in larceny the felonious intent must have existed at
17          the time of the taking.

18   4 Collier on Bankruptcy § 523.10 (16th 2020). Ninth Circuit law makes clear that Platt’s actions

19   can also be characterized as arising from embezzlement:

20          Under federal law, embezzlement in the context of nondischargeability has often
            been defined as "the fraudulent appropriation of property by a person to whom such
21          property has been entrusted or into whose hands it has lawfully come." Moore v.
            United States, 160 U.S. 268, 269, 40 L. Ed. 422, 16 S. Ct. 294 (1885).
22          Embezzlement, thus, requires three elements: "(1) property rightfully in the
            possession of a nonowner; (2) nonowner's appropriation of the property to a use
23          other than which [it] was entrusted; and (3) circumstances indicating fraud." In re
            Hoffman, 70 Bankr. 155, 162 (Bankr. W.D. Ark. 1986); In re Schultz, 46 Bankr. 880,
24          889 (Bankr. D. Nev. 1985).

25   In re Littleton, 942 F.2d 551, 555 (9th Cir. 1991). Mr. Platt’s taking and conversion of business

26   opportunities and funds derived therefrom is best characterized as a larceny because those funds

27   always should have been paid directly to the Firm and the business opportunities belonged to the

28   Firm. However, even should the Court find that it was lawful for Mr. Platt to receive fees from


                                                       25
          Case 19-01125-abl     Doc 81       Entered 06/21/21 16:45:56       Page 27 of 33



 1   clients, his employment or partnership relationship with the Firm required those fees to be turned

 2   over to the Firm. Mr. Platt was entrusted with the Firm’s clients, referral sources, legal forms,

 3   internet, phones, staff and other resources, and the Firm’s client list, and Mr. Platt used this Firm

 4   Property to generate revenue, which was also entrusted to Mr. Platt assuming he would remit it to

 5   the Firm. Mr. Platt’s retention and conversion of legal fees which were due to his employer, if not

 6   an act of larceny for having inappropriately directed those fees to himself, certainly constitute an

 7   act of embezzlement. See, id. Turning once more to Collier:

 8           In short, section 523(a)(4) excepts from discharge debts resulting from the
             fraudulent appropriation of another’s property, whether the appropriation was
 9           unlawful at the outset, and therefore a larceny, or whether the appropriation took
             place unlawfully after the property was entrusted to the debtor’s care, and therefore
10           was an embezzlement.

11   4 Collier on Bankruptcy P 523.10 (16th Ed. 2020). Mr. Platt knowingly diverted business

12   opportunities away from the Firm, he also diverted revenue away from the Firm and to himself, and

13   finally when he provided legal services to clients that rightfully belonged to the Firm and collected

14   money that therefore belonged to the Firm, he failed to remit this money to the Firm. Even if the

15   jury accepts Mr. Platt’s incredible assertion that he was authorized to perform work outside of the

16   Firm, the work he performed exceeded by leaps and bounds the type of work he testified he was

17   authorized to perform, so any money he collected for unauthorized work was still the subject of

18   embezzlement and the money would be fees which were the rightful property of the Firm.

19   E.      THE EXPRESS TRUST CREATED BY NRS 87.4336(2)(a) RENDERS THE
             DAMAGES ARISING FROM MR. PLATT’S ACTIONS NON-DISCHARGEABLE
20           FOR A FRAUD OR DEFALCATION WHILE ACTING IN A FIDUCIARY
             CAPACITY
21
             Section 523(a)(4) excepts from discharge any debt “for fraud or defalcation while acting in
22
     a fiduciary capacity...”. “For purposes of section 523(a)(4), the definition of “fiduciary” is
23
     narrowly construed, meaning that the applicable nonbankruptcy law that creates a fiduciary
24
     relationship must clearly outline the fiduciary duties and identify the trust property.” 4 Collier on
25
     Bankruptcy P 523.10 (16th Ed. 2020). The Ninth Circuit has explained the fiduciary relationship
26
     that is non-dischargeable as follows:
27
              Because the broad general definition of fiduciary -- a relationship involving
28           confidence, trust, and good faith -- is inapplicable in the dischargeability context,
             ordinary commercial relationships are excluded from the reach of section 523(a)(4).

                                                       26
       Case 19-01125-abl        Doc 81      Entered 06/21/21 16:45:56        Page 28 of 33



 1          In re Schultz, 46 Bankr. 880, 884 (Bankr. D. Nev. 1985). The trust must have been
            created before the act of wrongdoing. The debtor must have been a trustee before the
 2          wrong and not a trustee ex maleficio. Davis v. Aetna Acceptance Co., 293 U.S. 328,
            333, 79 L. Ed. 393, 55 S. Ct. 151 (1934); Ragsdale v. Haller, 780 F.2d 794, 796 (9th
 3          Cir. 1986). Thus, constructive or implied trusts are excluded, but statutory
            trusts are not. In re Pedrazzini, 644 F.2d 756, 758 n.2 (9th Cir. 1981). Although the
 4          concept of fiduciary capacity is a narrowly defined question of federal law, state law
            can be consulted to determine when a trust exists. Id. at 758; Haller, 780 F.2d at
 5          795-96.
            ...
 6
            Furthermore, we reasoned that "if state law makes clear that a partner necessarily is
 7          a trustee over partnership assets for all purposes, then that partner is a fiduciary
            within the narrow meaning of § 523(a)(4)." Haller, 780 F.2d at 797. In this case, the
 8          Washington statute and case law make clear that Short was a fiduciary within the
            meaning of section 523(a)(4).
 9
            In language identical to the California statute in Haller, the Washington statute
10          provides in pertinent part:

11                  Every partner must account to the partnership for any benefit, and
                    hold as trustee for it any profits derived by him without the consent of
12                  the other partners from any transaction connected with the formation,
                    conduct, or liquidation of the partnership or from any use by him of
13                  its property.

14   In re Short, 818 F.2d 693, 695 (9th Cir. 1987).

15          Compare the Washington statute (cited above), which the Ninth Circuit in Short determined

16   created the requisite fiduciary capacity to create a nondischargeable debt, to the Nevada statute

17   (NRS 87.4336) which creates Mr. Platt’s fiduciary capacity:

18          A partner’s duty of loyalty to the partnership and the other partners is limited to the
            following: (a) [t]o account to the partnership and hold as trustee for it any
19          property, profit or benefit derived by the partner in the conduct and winding up of
            the partnership business or derived from a use by the partner of partnership property,
20          including the appropriation of a partnership opportunity. (Emphasis added).

21          They both contain the exact same statutory language creating an express trust. Mr. Platt

22   accepted all benefits of, and operated for 2 ½ years as, a limited partner of the Firm by receiving a

23   share of the profits of the Firm (equal to 50% of his collections). NRS 87.070 provides that “the

24   receipt by a person of a share of the profits of a business is prima facie evidence that the person is a

25   partner in the business...” Under the controlling Ninth Circuit law of In re Short, Mr. Platt, as a

26   partner, was required to hold as a trustee for the Firm, all benefits derived from all partnership

27   opportunities. Mr. Platt committed fraud while acting in a fiduciary capacity by taking $166,735.00

28


                                                        27
          Case 19-01125-abl      Doc 81     Entered 06/21/21 16:45:56         Page 29 of 33



 1   in Firm revenue derived from Firm business opportunities, and this debt (together with punitive and

 2   consequential damages arising therefrom), is nondischargeable pursuant to 11 U.S.C. § 523(a)(4).

 3   F.      THE FIRM’S COMPLAINT FOR NONDISCHARGEABILITY SATISFIES THE
             NINTH CIRCUIT’S PLEADING STANDARDS TO COVER THE SECTION
 4           523(a)(4) LARCENY CLAIM

 5           “Notice pleading only requires a plaintiff to allege claims for relief, not causes of action,

 6   statutes or legal theories…..[n]otice pleading anticipates that subsequent proceedings will refine the

 7   disputed facts and issues, including the legal theories.” Alvarez v. Hill, 518 F.3d 1152, 1157 (9th

 8   Cir. 2008). Thus, the Firm’s original complaint was not required to use the label of “larceny” to

 9   have properly pled a claim for nondischargeability under Section 523(a)(4). All that controlling

10   law requires is that the original complaint allege what the claim is (non-dischargeability under

11   Section 523(a)(4)) and not the “legal theories” that support that claim. Id. at 1157.

12           Additionally, the complaint is to be liberally construed to determine if adequate notice “of

13   the claim” (not the legal theories supporting the claim) has been provided.

14           Federal Rule of Civil Procedure 8(a)(1)-(2) requires only that a complaint contain “a
             short and plain statement of the claim showing that the pleader is entitled to
15           relief…..Rule 8’s concluding admonishment that “[a]ll pleadings shall be so
             construed as to do substantial justice” confirms the liberality with which we should
16           judge whether a complaint gives the defendant sufficient notice…”.

17   Skaff v. Meridien N. Am. Beverly Hills, LLC, 506 F.3d 832, 839 (9th Cir. 2007) (emphasis added).

18   The Debtor has argued that the original Complaint did not provide sufficient notice of the Section

19   523(a)(4) claim (which is obviously not true), but what the Debtor is really arguing is that the

20   Complaint did not describe the legal theory (larceny) underlying the Section 523(a)(4) claim.

21   However, Ninth Circuit law is clear in providing that only the claim must be pled, not the

22   underlying legal theory for the claim. See Alvarez at 1157 and Skaff at 839.

23           The Complaint [ECF No. 1] demonstrates the fallacy of the Debtor’s argument. Page 8 of

24   the Complaint states the “SECOND CLAIM FOR RELIEF” as “Objection to Discharge - 11 U.S.C.

25   § 523(a)(4).” [ECF No. 1 at page 8]. Paragraph 40 of this Second Claim for Relief states: “The

26   Firm repeats and re-alleges the preceding paragraphs as though set forth fully herein and

27   incorporates the same by reference.” Id. This means the Second Claim for Relief

28   (Nondischargeability Under Section 523(a)(4)) is based upon Paragraphs 1 to 39 of the Complaint


                                                        28
          Case 19-01125-abl      Doc 81     Entered 06/21/21 16:45:56        Page 30 of 33



 1   in addition to Paragraphs 41 to 49. Paragraphs 8-15, 22-28, and 33-36 of the Complaint describe

 2   Mr. Platt’s conversion of money and business opportunities from the Firm and his lies and deleting

 3   of Firm files to cover his fraudulent conversion of the Firm’s money and business opportunities. Id.

 4   All of these allegations are included in the Section 523(a)(4) claim, and they clearly satisfy the

 5   notice requirements under Ninth Circuit law. See Alvarez at 1157 and Skaff at 839. The

 6   controlling Ninth Circuit law of Ormsby v. First American Title Co., 591 F.3d 1199 (9th Cir. 2009),

 7   makes it clear that a conversion under Nevada law clearly qualifies as larceny under the federal

 8   standard for purposes of Section 523(a)(4). Accordingly, the Debtor certainly had adequate notice

 9   of the Section 523(a)(4) claim, and that conversion/larceny was one basis of the claim.

10   G.      UNTRUSTWORTHINESS OF MR. PLATT

11           The only way this Court could rule in favor of Mr. Platt is if this Court believes his

12   incredible testimony about his partnership status and the alleged consent for his illicit actions

13   (which never happened and could not happen without the consent of all Managing Partners), none

14   of which is corroborated by anything other than his hearsay testimony. However, the following

15   obvious misrepresentations of Mr. Platt (all of which are in the evidence summary above)

16   demonstrate his utter lack of credibility.

17          1.     Mr. Platt told Mr. Whitaker he was representing the Renaissance Academy on a pro
     bono basis. (This was a lie as Mr. Platt was being paid for this work).
18
             2.      Mr. Platt filed a false tax return for 2012. (This was a lie to the IRS because Mr.
19   Platt failed to report $25,065 in income for legal services to Renaissance Academy).

20           3.      Mr. Platt filed a false tax return for 2013. (This was a lie to the IRS because Mr.
     Platt failed to report $5,250.00 in income for legal services to Renaissance Academy).
21
             4.      Mr. Platt filed a false tax return for 2015. (This was a lie to the IRS because Mr.
22   Platt failed to report $1,500 in income for legal services to Renaissance Academy).

23          5.     In April 2018, Mr. Platt told Mr. Whitaker and Mr. Erickson that he only received
     $2,500 from the Renaissance Academy. (This was a lie as Mr. Platt knew he had received
24   $31,815 for legal services to Renaissance Academy).

25          6.      In April 2018, Mr. Platt told Mr. Whitaker and Mr. Erickson that the only money he
     had ever received outside of WEW was the $2,500 he received from Renaissance Academy. (This
26   was a lie because Mr. Platt knew he had received an additional $134,920 in legal fees through
     his hidden competing law firm).
27
             7.     In his April 9, 2019 Deposition, Mr. Platt changed his earlier lie by testifying under
28   oath that he had received "at least $10,000 but not much more" from Renaissance Academy. (Platt


                                                       29
       Case 19-01125-abl         Doc 81     Entered 06/21/21 16:45:56         Page 31 of 33



 1   depo 78:7-18) (This was a lie because Mr. Platt knew he had received three times this much,
     $31,815).
 2
            8.     In his April 9, 2015 Deposition, Mr. Platt testified under oath that the Renaissance
 3   Academy checkbook and check register had been turned over the State of Nevada. (Platt depo
     79:15-20) (This was a lie as the checkbook was never turned over to the State).
 4
             9.     On April 20, 2018, after being caught deleting files from the Firm's server, Mr. Platt
 5   told Mr. Whitaker that he had only deleted personal records. (This was a lie as Mr. Platt deleted
     client records, billing records and financial records belonging to the Firm and other records
 6   to conceal his fraud).

 7           10.    On April 28, 2018, Mr. Platt informed Firm clients that the Firm Partners had begun
     a dissolution of the Firm to convince them to move their work to him. (Exhibit “32") (This was a
 8   lie as the Firm Partners had made no decision at this time regarding dissolution and did not
     decide until the end of May).
 9
            Obviously, Mr. Platt was willing to offer lie after lie to conceal his fraud from the Firm, but
10
     he was also willing to commit tax fraud to cover up his actions and avoid his legal obligations. If
11
     Mr. Platt is willing to lie to cover-up his actions, his testimony to this Court lacks any credibility
12
     and should be disregarded.
13
                                                       III.
14
                                                CONCLUSION
15
            The Complaint properly alleges a claim for nondischargeability under 11 U.S.C. §
16
     523(a)(4). The Firm presented overwhelming evidence that Mr. Platt’s debt is nondischargeable
17
     under Section 523(a)(4) based upon (i) a state law conversion claim (which is larceny under the
18
     controlling Ninth Circuit law set forth in Ormsby), and (ii) fraud while acting in a fiduciary
19
     capacity created by a statutorily created express trust (under the controlling Ninth Circuit law of
20
     Short). Mr. Platt clearly converted Firm fees, clients, business opportunities and other resources to
21
     his personal use, resulting in a debt of $166,735.00 in actual damages, $2,093.02 in consequential
22
     damages (restoring the deleted files) and at least $500,000.00 in punitive damages. These total
23
     damages are nondischargeable under 11 U.S.C § 523(a)(4). This conversion, larceny and fraud
24
     while acting in a fiduciary capacity, was never authorized by the Firm because NRS 87.090(2)
25
     required all the Managing Partners to approve Mr. Platt’s fraudulent actions, and this never
26
     happened. Mr. Platt then did everything in his power to fraudulently conceal his actions from the
27
     Managing Partners.
28


                                                        30
     Case 19-01125-abl   Doc 81    Entered 06/21/21 16:45:56      Page 32 of 33



 1      DATED this 21st day of June, 2021.        GERRARD COX LARSEN

 2                                                /s/ Douglas D. Gerrard, Esq.
                                                  Douglas D. Gerrard, Esq.
 3                                                Nathan R. Henderson, Esq.
                                                  2450 Saint Rose Parkway, Suite 200
 4                                                Henderson, Nevada 89074
                                                  Attorneys for Creditor,
 5                                                Woods & Erickson, LLP

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             31
          Case 19-01125-abl   Doc 81    Entered 06/21/21 16:45:56       Page 33 of 33



 1                                   CERTIFICATE OF SERVICE

 2           I hereby certify that I am an employee of GERRARD COX LARSEN, and that on the 21st

 3   day of June, 2021, I served a copy of the PRE-TRIAL STATEMENT, as follows:

 4   a.      Electronically Mailed by ECF System:

 5   DOUGLAS D. GERRARD on behalf of Plaintiff WOODS & ERICKSON, LLP
     dgerrard@gerrard-cox.com; kMr.son@gerrard-cox.com; emedellin@gerrard-cox.com;
 6   kgonzales@gerrard-cox.com; nhenderson@gerrard-cox.com; fbiedermann@gerrard-cox.com;
     gmilne@gerrard-cox.com
 7
     MATTHEW L. JOHNSON on behalf of Defendant ANDREW B. PLATT
 8   annabelle@mMr.sonlaw.com; mMr.son@mMr.sonlaw.com; maria@mMr.sonlaw.com

 9
                                                         /s/ Kaytlyn H. Johnson
10                                                       Kaytlyn H. Johnson, An Employee of
                                                         GERRARD COX LARSEN
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    32
